DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 10 in the reply filed on 7/15/2022 is acknowledged.
Claims 8 - 12 and 15 - 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5 - 6, 13 - 14, and 17 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dacosta (US 2017/0236281).
Regarding claim 1, Dacosta shows an apparatus for measuring a distance, the apparatus comprising: 
a photographic device (image acquisition device 1, [0062] and fig. 1) holder portion (housing 20 equipped with a means of securing any digital imaging device within it, [0064] and fig. 1); 
a distance measurement device (optical, ultrasound, physical, or rangefinder means to determine the distance between the imaging device and the object 10, [0062]); and 
a light source (light sources 5, [0062] and fig. 1).

Regarding claim 2, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows the photographic device holder portion comprises: 
a first region having a first surface at a first level (upper surface of housing 20 in fig. 1, or equivalently, the surface of the holder facing the display screen in figs. 2, 4, 5, or 6A); and 
a second region having a second surface at a second level different from the first level (lower surface of housing 20 in fig. 1, or equivalently, the surface of the holder opposite the display screen in figs. 2, 4, 5, or 6A); 
wherein-the first region and second region are adapted to hold a photographic device in place on the apparatus (refer to figs. 1, 2, 4, 5, or 6A showing a smartphone or camera being held by the surfaces of the housing). 

Regarding claim 3, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows that the photographic device holder portion is adapted to hold a cellular telephone (smart phone, [0062]; [0081]; [0155]).

Regarding claim 5, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows that the distance measurement device comprises a laser measurement device (laser diodes, [0062]; laser beams, [0111]).

Regarding claim 6, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows that the light source includes a light emitting diode (LED) device (LED array, [0062]).

Regarding claim 13, Dacosta shows a method comprising: 
securing a photographic device (image acquisition device 1, [0062] and fig. 1) in an image distance control device (housing 20 equipped with a means of securing any digital imaging device within it, [0064] and fig. 1);
positioning the image distance control device near a wound that is to be imaged (optimize device-to-wound distance, 7th box from top on left side of fig. 32); 
adjusting a position of the image distance control device until the image distance control device (optical, ultrasound, physical, or rangefinder means to determine the distance between the imaging device and the object 10, [0062]) indicates that the distance from the image distance control device to a wound equals a predetermined distance (“reproduce the distance between the device and the wound surface … adjust the distance of the device from the wound,” [0111]); and 
employing the photographic device secured in the image distance control device to generate an image of the wound (collect images of the wound, 8th box from top on left side of fig. 32).

Regarding claim 14, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows that the image distance control device includes:
a photographic device (image acquisition device 1, [0062] and fig. 1) holder portion (housing 20 equipped with a means of securing any digital imaging device within it, [0064] and fig. 1); 
a distance measurement device (optical, ultrasound, physical, or rangefinder means to determine the distance between the imaging device and the object 10, [0062]); and 
a light source (light sources 5, [0062] and fig. 1).

Regarding claim 17, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows that the distance measurement device comprises a laser measurement device (laser diodes, [0062]; laser beams, [0111]).

Regarding claim 18, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows that the light source includes a light emitting diode (LED) device (LED array, [0062]).

Regarding claim 19, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows that the photographic device comprises a cellular telephone (smart phone, [0062]; [0081]; [0155]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta in view of Adams et al. (US 10,258,753, hereinafter “Adams”). 
Regarding claim 4, Dacosta discloses the claimed invention substantially as noted above. Dacosta further shows a wall disposed at a boundary of the second region and between the first region and the second region (left or right exterior surface of housing 20 in fig. 1, or equivalently, the upper exterior surface of the holder in figs. 2, 4, 5, or 6A).
Dacosta fails to a layer of an elastomeric material disposed between the wall and the first region.
Adams, in applicant’s field of endeavor of sensor arrangements mounted on portable consumer electronic devices (CPC group A61B5/6898), discloses a method of using a portable communications device (col. 1, lines 13 - 14). Adams teaches (col. 5, lines 55 - 65 and fig. 6) a layer of an elastomeric material region (14, 15 made flexible or elastic, col. 5, lines 63 - 65. Examiner maps the interior surface of element 14 or 15 facing the rear wall 13 in fig. 6 to the claimed “layer”) disposed between a wall (exterior surface of element 14 or 15) and a first region (rear wall 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta to include a layer of an elastomeric material disposed between the wall and the first region, as taught by Adams, in order to provide the wall with a relatively soft interior surface to facilitate engaging the surface of the photographic device in a manner that avoids damage and helps secure ensure retention of the photographic device, as is well-understood in the art. 

Regarding claim 7, Dacosta discloses the claimed invention substantially as noted above.
Dacosta fails to show an extendable portion adapted to retractably extend relative to a first section, thereby increasing a surface area of the first region.
Adams, in applicant’s field of endeavor of sensor arrangements mounted on portable consumer electronic devices (CPC group A61B5/6898), discloses a method of using a portable communications device (col. 1, lines 13 - 14). Adams teaches (col. 5, lines 55 - 65 and figs. 6 - 7) an extendable portion (telescoping extension 21) adapted to retractably extend relative to a first section (lower holding region 15), thereby increasing a surface area of a first region (rear wall 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dacosta to include an extendable portion adapted to retractably extend relative to a first section, thereby increasing a surface area of the first region, as taught by Adams, in order to facilitate being able to accommodate and again release different electronic devices, as suggested by Adams (col. 5, lines 55 - 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793